


Exhibit 10.14

        DATED MARCH 1, 2004

SIMON GLOBAL LIMITED

and

HANS. C. MAUTNER

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

Jones Day Gouldens
Bucklersbury House
3 Queen Victoria Street
London

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 1st
day of March, 2004, by and between SIMON GLOBAL LIMITED (the "Company") and HANS
C. MAUTNER (the "Executive").

RECITALS

        The Executive is currently employed by Simon Property Group, L.P., a
Delaware limited partnership ("SPG LP") as President—International Division and
an advisory member of the Board of Simon Property Group, Inc., a Delaware
corporation ("SPG") pursuant to an employment agreement ("Employment Agreement")
dated September 23, 1998 between the Executive and Corporate Property
Investors, Inc. a Delaware corporation ("CPI"), as amended. The Employment
Agreement was entered into as a consequence of the merger of CPI and Simon
DeBartolo Group, Inc., a Maryland corporation ("Simon"), pursuant to the terms
of an Agreement and Plan of Merger dated as of February 18, 1998 among CPI,
Simon and Corporate Realty Consultants, Inc., a Delaware corporation (the
"Merger") for the purpose of retaining the Executive as an officer of SPG
following the Merger, and was assigned to SPG LP by SPG as successor in business
to CPI.

        The Company has been incorporated in the United Kingdom as a subsidiary
of SPG and wishes to retain the Executive on a temporary assignment as its Chief
Executive Officer to manage its operations from within the United Kingdom under
the terms of this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

        1.    Employment. Term and Duties    

        1.1    Employment.    The Company hereby employs the Executive and the
Executive hereby accepts employment by the Company on the terms and conditions
set forth in this Agreement.

        1.2    Term.    The Executive's employment with the Company shall be
deemed to have commenced on 1 November, 1999 (the "Effective Date") and shall
automatically terminate on 1 October 2005 (the "Termination Date") unless
terminated earlier as provided in Section 4 below (the "Term"), or otherwise
renewed by mutual agreement of the Company and the Executive.

        1.3    Positions and Duties.    During the Term, the Executive shall
serve as Chief Executive Officer of the Company. During the Term, the Executive
shall report directly to the board of directors of the Company (the "Board")
and/or to such other person as the Board may determine from time to time. The
Executive shall abide by such lawful instructions given by the Board or under
its authority. The Executive's principal focus shall be to assist in the
operation of the Company at its most senior level in a manner determined from
time to time by the Board. The Executive shall be and serve as a director of the
Company. Save as aforesaid the Executive shall not, in the United Kingdom,
engage on any business on his own account, nor take other employment, nor
represent any person's interests other than the Company (or any of its
affiliates), nor do or omit to do anything which may prejudice the Executive's
continued residence in the United Kingdom on such terms as may be specified by
or under the authority of the government of the United Kingdom from time to
time. Notwithstanding the foregoing, the Executive may engage in the following
activities outside the United Kingdom (or in the United Kingdom in circumstances
which do not prejudice the Executive's continued residence in the United Kingdom
as mentioned above) (and shall be entitled to retain all economic benefits
thereof including fees paid in connection therewith) as long as they do not
(without the approval of the Company) substantially interfere with the
performance of the Executive's duties and responsibilities hereunder: (i) serve
on corporate, civic, religious, educational and/or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach on a
part-time basis at

3

--------------------------------------------------------------------------------






educational institutions and (iii) make investments in businesses or enterprises
and manage his personal investments in accordance with the business and ethics
policy adopted from time to time by the Company or SPG, (iv) participate (and
continue to participate) as a director of the commercial corporations listed on
Schedule I attached hereto. Notwithstanding the above, the Executive shall not
be required to perform any duties and responsibilities which would be likely to
result in a non-compliance with or violation of any applicable law.

        1.4    Commitment of Employee.    The Executive shall carry out his
duties on such days and during such hours as shall be reasonably determined by
the Board having regard to the needs of the Company's business. Regulation 4(1)
of The Working Time Regulations 1998 (the "Regulations") provides that an
employee's average working time, including overtime, in any applicable reference
period (generally a period of 17 weeks) shall not exceed 48 hours for each seven
day period. The Regulations allow individuals to contract out of
Regulation 4(1). By entering into this Agreement the Executive agrees with the
Company, that for the duration of the Executive's employment, Regulation 4(1) or
any successor provision shall not apply, unless and until the expiry of three
month's prior written notice given by the Executive to the Company to end such
agreement. Whether or not Regulation 4(1) shall apply to the Executive's
employment hereunder, the Executive agrees that the 17 week reference period
referred to above shall consist of fixed 17 week periods, such 17 week periods
shall be deemed to have commenced on October 1, 1999.

        1.5    Data Protection.    The Executive understands that for purposes
connected with his employment by the Company and for providing other benefits
connected with his employment, the Company will be processing personal data and
sensitive personal data concerning him (the terms "processing", "personal data"
and "sensitive personal data" having the meanings given to them in the Data
Protection Act 1998). This information will only be processed for the legitimate
human resources purposes of the Company. The Executive also understands that the
Company may need to transmit this information to affiliates of Simon Property
Group and to the providers of benefits made available to him in connection with
his employment by the Company. Finally, the Executive understands that this
information may need to be transmitted by the Company to the United States of
America. The Executive agrees to the processing, disclosing and transmitting of
such information, as described above.

        2.    Compensation and Other Benefits.    

        2.1    Base Compensation.    As compensation for services rendered
during the Term, the Company shall pay to the Executive a base salary (the "Base
Salary") initially at an annual rate equal to $            such Base Salary to
be subject to increase from time to time by the Board. The Base Salary and the
housing subsidy referred to in 2.7 below shall be calculated in US dollars and
be paid to the Executive in pounds sterling applying the average of the daily
spot US dollar to sterling exchange rates for the calendar month preceding the
month in which any such payments are to be made. In any event, the Board shall
review the Executive's annual Base Salary no less frequently than annually to
determine whether any increase should be made. The Base Salary shall be payable
in accordance with the payroll policies of the Company as from time to time in
effect, less such amounts as shall be required to be deducted or withheld
therefrom by applicable law and regulations.

        2.2    General Business Expenses.    The Company shall pay or reimburse
the Executive for all expenses that are consistent with the Company's policy and
reasonably and necessarily incurred by the Executive during the Term in the
performance of the Executive's duties under this Agreement. Such expenses shall
include all Company-related business expenses arising out of activities at clubs
at which the Executive is a member. Such payment shall be made upon presentation
of such

4

--------------------------------------------------------------------------------






documentation as the Company may reasonably require of its senior executive
employees prior to making such payments or reimbursements.

        2.3    Expenses.    The Company will reimburse the Executive for the
cost of airfare and other miscellaneous out-of-pocket expenses incurred by the
Executive and his spouse for not more than three (3) personal round trips
annually between the United States and the United Kingdom.

        2.4    Vacation.    During the Term, the Executive shall be entitled to
a total of five (5) weeks of vacation per calendar year which shall be taken by
the Executive concurrently with, but not in addition to, the vacation days to
which the Executive is entitled under his Employment Agreement, as amended and
under the Secondment Agreements between SPG LP, Groupe BEG SARL and the
Executive and between SPG LP, European Retail Enterprises B.V./SARL and the
Executive dated the date hereof. The Executive shall not be permitted to
accumulate and carry over unused vacation time or pay from year to year except
to the extent permitted in accordance with the Company's vacation policy for
senior executives. The Executive's entitlement to vacation shall accrue during
each calendar year pro rata to the number of completed calendar months
continuous service by the Executive during such year.

        2.5    Unused Vacation.    On the termination of the Executive's
employment, the Executive will be entitled to pay in lieu of any untaken
vacation entitlement calculated on the basis of 1/260 of Base Salary for each
day's holiday entitlement. If on termination of the Executive's employment he
has taken holiday in excess of his entitlement then a sum calculated adopting
the same method may be deducted from any salary or other payments due to the
Executive.

        2.6    Location, Office and Support Staff.    During the Term the
Executive shall be entitled to administrative assistance of a type and extent,
and to an office or offices (with furnishings and other appointments) of a type
and size as may be agreed between the Executive and the Company from time to
time. The Executive will be based at the Company's premises in London although,
the Executive may regularly on a day to day basis be required to travel and
carry out his duties at other places within the United Kingdom as the needs of
the Company's business may require. The Executive shall not be required to, and
shall not, undertake any duties for the Company outside the United Kingdom.

        2.7    Housing Subsidy.    During the Term the Company shall provide the
Executive with a housing subsidy at a maximum rate of 2,240 pounds sterling per
week to defray liabilities for rent and associated costs incurred by the
Executive in securing residential accommodation for himself in London during the
Term. The housing subsidy shall be payable following production by the Executive
of such documentation as the Company may reasonably require evidencing the
Executive's liability for such housing costs. The housing subsidy shall be paid
at such times as shall be agreed between the Executive and the Company and
shall, at the Company's option, be paid directly to the person or entity
providing the Executive's residential accommodation.

        3.    Non-Competition.    

        3.1    Covenants Against Competition.    The Executive acknowledges that
as of the execution of this Employment Agreement (i) the Company is engaged in
providing Business Services to such one or more of its affiliates as the Company
may from time to time agree; (ii) his employment with the Company will have
given him access to confidential information; and (iii) the agreements and
covenants contained in this Agreement are essential to protect the business and
goodwill of the Company and its affiliates. Accordingly, the Executive covenants
and agrees as follows:

        (a)    Non-Compete.    Without the prior written consent of the Board of
the Company, the Executive shall not anywhere in the world directly or
indirectly (except in the Executive' s capacity as an officer of the Company or
any of its affiliates), during the Restricted Period (as defined below):
(i) engage or participate in any activity falling within the definition of

5

--------------------------------------------------------------------------------



Business Services; (ii) enter the employ of, or render any services (whether or
not for a fee or other compensation) to, any person engaged in any activity
falling within the definition of Business Services; or (iii) acquire an equity
interest in any such person in any capacity; provided, that during the
Restricted Period the Executive may own, directly or indirectly, solely as a
passive investment, securities of any company traded on any national securities
exchange or on the National Association of Securities Dealers Automated
Quotation System. As used herein, "Business Services" means the research,
analysis and development of business relationships and opportunities relating to
the acquisition, ownership, financing, leasing, operation and development of
shopping centres and other retail projects in Europe, the Far East and Latin
America and the "Restricted Period" shall mean the period commencing with the
Effective Date and ending on the first anniversary of the date that the
Executive's employment hereunder is lawfully terminated by either the Executive,
the Company, or both.

        (b)    Confidential Information; Personal Relationship.    The Executive
acknowledges that the Company has a legitimate and continuing proprietary
interest in the protection of its confidential information and has invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect confidential information. The Executive agrees that, during
and after the Restricted Period, without the prior written consent of the Board,
the Executive shall keep secret and retain in strictest confidence, and shall
not knowingly use for the benefit of himself or others all confidential matters
relating to the Company's Business including, without limitation, operational
methods, marketing or development plans or strategies, business acquisition
plans, joint venture proposals or plans, and new personnel acquisition plans,
learned by the Executive heretofore or hereafter (such information shall be
referred to herein collectively as "Confidential Information"); provided,
however, that nothing in this Agreement shall prohibit the Executive from
disclosing or using any Confidential Information (A) in the performance of his
duties hereunder, (B) as required by applicable law, regulatory authority,
recognized subpoena power or any court of competent jurisdiction, (C) in
connection with the enforcement of his rights under this Agreement or any other
agreement with the Company, or (D) in connection with the defense or settlement
of any claim, suit or action brought or threatened against the Executive by or
in the right of the Company. Notwithstanding any provision contained herein to
the contrary, the term "Confidential Information" shall not be deemed to include
any general knowledge, skills or experience acquired by the Executive or any
knowledge or information known or available to the public in general (other than
as a result of a breach of this provision by the Executive). Moreover, the
Executive shall be permitted to retain copies of, or have access to, all such
Confidential Information relating to any disagreement, dispute or litigation
(pending or threatened) involving the Executive.

        (c)    Employee of the Company and its Affiliates.    During the
Restricted Period, without the prior written consent of the Board, the Executive
shall not, directly or indirectly, hire or solicit, or cause others to hire or
solicit, for employment by any person other than the Company or any affiliate or
successor thereof, any employee of, or person employed within the two years
preceding the Executive's hiring or solicitation of such person by, the Company
and its affiliates or successors or encourage any such employee to leave his
employment. For this purpose, any person whose employment has been terminated
involuntarily by the Company (or any predecessor of the Company) shall be
excluded from those persons protected by this Section 3.1(c) for the benefit of
the Company.

        (d)    Business Relationship.    During the Restricted Period, the
Executive shall not, directly or indirectly, request or advise a person that has
a business relationship with the Company to curtail or cancel such person' s
business relationship with the Company.

6

--------------------------------------------------------------------------------






        3.2    Rights and Remedies Upon Breach.    If the Executive breaches, or
threatens to commit a breach of, any of the provisions contained in Section 3.1
of this Agreement (the "Restrictive Covenants"), the Company shall have the
rights and remedies set out in (a) to (c) below, each of which rights and
remedies shall be independent of the others and severally enforceable, and each
of which is in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

        (a)    Specific Performance.    The right and remedy to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company.

        (b)    Accounting.    The right and remedy to require the Executive to
account for and pay over to the Company all compensation, profits, monies,
accruals, increments or other benefits derived or received by the Executive as
the result of any action constituting a breach of Restrictive Covenants.

        (c)    Severability of Covenants.    The Executive acknowledges and
agrees that the Restrictive Covenants are reasonable and valid in duration and
geographical scope and in all other respects. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect without regard to the invalid portions.

        4.    Termination.    

        4.1    Termination by the Company for Cause.    The Company may
terminate the Executive's employment hereunder for Cause (as defined below) as
provided in this Section 4.1. If the Company terminates the Executive's
employment hereunder for Cause, the Executive shall be entitled to:

        (a)   Base Salary at the rate in effect (as provided for by Section 2.1
of this Agreement) at the time of such termination through to the Date of
Termination;

        (b)   any accrued vacation pay;

        (c)   reimbursement for expenses incurred, but not yet paid prior to the
Date of Termination; and

        (d)   any other compensation and benefits, including deferred
compensation, as may be provided in accordance with the terms and provisions of
any applicable plans and programs of the Company through to the Date of
Termination.

        In any case described in this Section 4.1, the Executive shall be given
written notice authorized by a vote of at least a majority of the members of the
Board that the Company intends to terminate the Executive's employment for
Cause. Such written notice shall specify the particular act or acts, or failure
to act, which is or are the basis for the decision to so terminate the
Executive's employment for Cause. The Executive shall be given the opportunity
within 30 calendar days of the receipt of such notice to meet with the Board to
defend such act or acts, or failure to act, and the Executive shall be given 15
business days after such meeting to correct such act or failure to act. Upon
failure of the Executive, within such latter 15 day period, to correct such act
or failure to act, the Executive's employment by the Company may be immediately
terminated for Cause by summary written notice from the Company to the
Executive. Anything herein to the contrary notwithstanding, if, following a
termination of the Executive's employment by the Company for Cause based upon
the conviction of the Executive for a felony involving actual dishonesty as
against the Company, such conviction is overturned on appeal, the Executive
shall be entitled to the payments and the economic equivalent of the benefits
that the

7

--------------------------------------------------------------------------------



Executive would have received as a result of a termination of the Executive's
employment by the Company Without Cause.

        For purposes of this Section 4.1, "Cause" means (a) the Executive is
convicted of a felony involving actual dishonesty as against the Company, or
(b) the Executive, in carrying out his duties and responsibilities under this
Agreement, voluntarily engages in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise, unless such act, or failure
to act, was believed by the Executive in good faith to be in the best interests
of the Company.

        4.2    Termination Other Than For Cause.    The Company and the
Executive may terminate the Executive's employment hereunder upon the expiry of
30 days prior written notice to be given by each party to the other at any time.
If the Executive's employment is terminated pursuant to this clause 4.2 then the
Executive shall be entitled to:

        (a)   any Base Salary accrued as of the Date of Termination;

        (b)   keep any computer and/or software provided to the Executive by the
Company for home or travel use for no consideration provided that any
Confidential Information shall first be deleted therefrom by and to the
satisfaction of the Company;

        (c)   any accrued vacation pay;

        (d)   reimbursement for expenses incurred, but not paid prior to such
termination of employment; and

        (e)   any other compensation and benefits, including deferred
compensation, as may be provided through to the Date of Termination in
accordance with the terms and provisions of any applicable plans or programs of
the Company (including, but not limited to, those plans described in Section 2).

        4.3    Resignation from Offices on Termination.    Upon termination of
the Executive's employment for whatever reason or at the election of the Board
or upon either party hereto giving notice to terminate the Executive's
employment the Executive shall upon the request of the Board resign forthwith
without claim for compensation (but without prejudice to any claim he may have
for damages for breach of this agreement) from any, and all, offices he may hold
as a director of the Company or in any other capacity with any person as the
Company's nominee. Should the Executive fail to resign from his offices and all
of them as required under this clause 4.3 the Company is hereby irrevocably
authorized by the Executive to appoint some person in his name and on his behalf
to execute any such documents and do all such things requisite to effect such
resignations by the Executive.

        4.4    Date of Termination.    For purposes of this Section 4, "Date of
Termination" shall mean the date on which the Executive's employment with the
Company shall terminate for any reason.

        5.    Indemnification.    Contemporaneously herewith, the Company and
the Executive shall execute an indemnification agreement which, by its terms,
shall indemnify the Executive to the fullest extent permitted by applicable law
and by the Company's certification of incorporation and by-laws. Such
indemnification agreement shall contain terms no less favourable to the
Executive than the terms of any other indemnification agreement provided to any
other senior officer of the Company.

        6.    Other Provisions.    

        6.1    Notices.    Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed

8

--------------------------------------------------------------------------------



given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission or, if mailed, on the date of actual receipt thereof, as follows:

        If to the Company to:

Simon Global Limited
HQ Business Centres
33 St. James' Square
Office Number 2-12 and 2-13
London SW1Y 4JS England

With a copy to:

Simon Property Group, Inc.
115 West Washington Street
Indianapolis, Indiana 46204
Attn: Chief Executive Officer

        If to the Executive, to:

Mr. Hans C. Mautner
8 Cadogan Square
London SW1 England

Any party may change its address for notice hereunder by notice to the other
party hereto.

        6.2    Entire Agreement; Prior Agreements.    This Agreement, including
the attached Schedules which are a part hereof for all purposes, contains the
entire agreement and understanding between the parties with respect to the
subject matter hereof. As of the Effective Date, this Agreement shall supersede
all prior employment and severance agreements between the Company (or its
predecessors) and the Executive, it being understood, however, that this
Agreement shall not supersede the Employment Agreement (or any amendments
thereto).

        6.3    Governing Law.    This Agreement shall be governed and construed
in accordance with the laws of the State of New York.

        6.4    Assignment.    The obligations of the Executive hereunder are
personal and may not be assigned or delegated by him or transferred in any
manner whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary
organization or company of the Company, so long as the obligations of the
Company under this Agreement remain the obligations of the Company, provided,
that the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably acceptable to the Executive, to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

        7.    Resolution of Disputes.    

        7.1    Negotiation.    The parties shall attempt in good faith to
resolve any dispute arising out of or relating to this Agreement promptly by
negotiations between the Executive and an executive officer of the Company who
has authority to settle the controversy. Any party may give the other party
written notice of any dispute not resolved in the normal course of business.
Within 10 days after the effective date of such notice, the Executive and an
executive officer of the Company shall meet at a mutually acceptable time and
place within the New York City metropolitan area, and

9

--------------------------------------------------------------------------------



thereafter as often as they reasonably deem necessary, to exchange relevant
information and to attempt to resolve the dispute. If the matter has not been
resolved within 30 days of the disputing party's notice, or if the parties fail
to meet within 10 days, either party may initiate arbitration of the controversy
or claim as provided hereinafter. If a negotiator intends to be accompanied at a
meeting by an attorney, the other negotiator shall be given at least three
business days' notice of such intention and may also be accompanied by an
attorney. All negotiations pursuant to this Section 7.1 shall be treated as
compromise and settlement negotiations for the purposes of the federal and state
rules of evidence and procedure.

        7.2    Arbitration.    Any dispute arising out of or relating to this
Agreement or the breach, termination or validity thereof, which has not been
resolved by nonbinding means as provided in Section 7.1 within 60 days of the
initiation of such procedure, shall be finally settled by arbitration conducted
expeditiously in New York City, New York in accordance with the Centre for
Public Resources, Inc. ("CPR") Rules for Non-Administered Arbitration of
Business Disputes by three independent and impartial arbitrators, of whom each
party shall appoint one, provided that if one party has requested the other to
participate in a non-binding procedure and the other has failed to participate,
the requesting party may initiate arbitration before the expiration of such
period. Any such party shall be appointed from the CPR Panels of Neutrals. The
arbitration shall be governed by the United States Arbitration Act and any
judgment upon the award decided upon the arbitrators may be entered by any court
having jurisdiction thereof. The arbitrators are not empowered to award damages
in excess of compensatory damages and each party hereby irrevocably waives any
damages in excess of compensatory damages. Each party hereby acknowledges that
compensatory damages include (without limitation) any benefit or right of
indemnification given by one party to the other under this Agreement.

        7.3    Expenses.    The Company shall promptly pay or reimburse the
Executive for all costs and expenses, including, without limitation, court or
arbitration costs and attorneys' and accountants' fees and disbursements
incurred by the Executive as a result of any claim, action or proceeding
(including, without limitation, a claim, action or proceeding by the Executive
against the Company) arising out of, or challenging the validity or
enforceability of, this Agreement or any provision hereof or any other agreement
or entitlement referred to herein.

        8.    Successors.    This Agreement shall be binding upon and inure to
the benefit of the Executive and his heirs, executors, administrators and legal
representatives. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns.

        9.    Amendment.    This Agreement may be amended or modified only by an
agreement in writing executed by all of the parties hereto.

        10.    Beneficiaries/References.    The Executive shall be entitled to
select (and change) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following the Executive's death, and may change
such election, in either case by giving the Company written notice thereof. In
the event of the Executive's death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary(ies), estate or other legal
representative(s), as the case may be.

        11.    Representation.    The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between the Company and any other person, firm or organization or any
applicable laws or regulations.

        12.    Survivorship.    The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement or the
Executive's employment hereunder to the extent necessary to the intended
preservation of such rights and obligations.

10

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Agreement effective
for all purposes as of the date first above written.

  For and on behalf of SIMON GLOBAL LIMITED
 
By:
 
/s/ Herber Simon

--------------------------------------------------------------------------------

  Herbert Simon, Director
 
By:
 
/s/ James M. Barkley

--------------------------------------------------------------------------------

  James M. Barkley, Secretary
 
/s/ Hans C. Mautner

--------------------------------------------------------------------------------

Hans C. Mautner

11

--------------------------------------------------------------------------------



Schedule I

Directorships

Blackwell Land Company
Capital & Regional plc
Dreyfus California Tax Exempt Money Market Fund, Inc.
Dreyfus Insured Municipal Bond Fund, Inc.
Dreyfus New Leaders Fund, Inc.
Dreyfus Strategic Municipals, Inc.
Dreyfus Strategic Municipal Bond Fund, Inc.
Dreyfus Municipal Bond Fund, Inc.
Dreyfus Municipal Money Market Fund, Inc.
Dreyfus Premier Stock Funds
Mezzanine Lending Associates Advisory Board
Advisory Board of Mezzacappa Partners

12

--------------------------------------------------------------------------------


